Title: To James Madison from William F. Gray, 7 September 1818
From: Gray, William F.
To: Madison, James


Sir,
Fredericksburg Sept. 7. 1818
At the request of Mr Todd I have procured the Analectic Magazine to sent [sic] on by Mail for you, and I herewith forward the No. for Sept. That for Aug. had been sent off by Water, before I gave the necessary directions to the publisher, and has not yet reached me. It shall be sent to you as soon as recd.
I have made enquiry respecting Wilson’s Ornithology and Pinkerton’s Voyages & Travels. “The latter,” says my correspondent, “stopt short some years ago, and it is doubtful whether it will ever proceed.” Wilson’s Work has been continued as far, I believe, as the 11th. Vol. which I will procure for you if you desire it. I think you informed me you had the work as far as the 9th. Vol.
I also take the liberty of sending for your inspection the first number of “Proffessor Silliman’s Journal,” the eighth no. of the “Journal of Science & the Arts,” and “Dissertation 3rd. by Professor Brande.” I shall be pleased with your permission to furnish you with the whole series of either or all of these works. If this is not agreable to you, have the goodness to return them. Very Respectfully Your Obt. Svt.
Wm. F. Gray
